Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/NL2017/050040, filed January 20, 2017, which claims benefit of foreign application EP16152456.6, filed January 22, 2016.  Claims 1-10 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted July 19, 2018 is acknowledged wherein claims 2-10 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims depend from base claim 1, which claims a process comprising a single step of subjecting a carbohydrate to superheated steam.  However, dependent claim 3 adds an additional limitation that alkaline conditions “are achieved by subjecting the carbohydrate to a pretreatment with an alkaline agent prior to the etherification.” It is unclear whether this limitation, which is worded using the passive voice, is intended to positively recite an additional step of treating the starch with an alkaline agent which his carried out prior to subjecting the starch to the superheated 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degussa. (Foreign patent publication GB2094323, reference included with PTO-1449)
The claimed invention is directed to a process comprising applying superheated steam to a mixture of a carbohydrate and an etherification agent to produce an etherified carbohydrate.  Dependent claims 3 and 4 further require treating the carbohydrate with an alkaline agent such as an alkali hydroxide.  Dependent claim 7 characterizes the temperature of the superheated steam.  Dependent claims 8 and 9 characterize the identity of the etherification agent and the carbohydrate.
Degussa discloses a process for making cationic starch comprising reacting starch with a quaternary ammonium agent containing epoxide groups at high pH and a temperature of above 100C. (p. 1 lines 55-60) The product of this reaction would be a starch ether.  This reaction is carried out in the presence of an alkali which can preferably be a metal hydroxide. (p. 2 lines 27-29) A particular advantage of this process is that it can be carried out with superheated steam. (p. 2 lines 3-5) In the examples provided (p. 2 line 39 – p. 3 line 34) a suspension of starch is combined with a cationization reagent which is either an ether-forming organic chloro compound or an ether forming epoxide compound, and .

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholten. (Foreign patent publication GB815358, reference included with PTO-1449)
The claimed invention is directed to a process comprising applying superheated steam to a mixture of a carbohydrate and an etherification agent to produce an etherified carbohydrate.  Dependent claim 2 requires that the reaction mixture not contain a solvent.  Dependent claims 3 and 4 further require treating the carbohydrate with an alkaline agent such as an alkali hydroxide.  Dependent claim 7 characterizes the temperature of the superheated steam.  Dependent claims 8-10 characterize the identity of the etherification agent and the carbohydrate.
Scholten discloses a method for modifying polysaccharides with an etherifying, esterifying, or acetalizing agent in a dry (i.e. solvent-less) state in the presence of a substance which promotes the reaction with the modifying agent. (p. 1 left column lines 26-33) The grain size of starch is particularly described as suitable for formation of a dense phase fluidized condition, wherein solid particles are maintained in a turbulent state. (p. 1 left column lines 39-47) The starch in this fluidized state is therefore considered to be a granular starch.  In one embodiment the fluidized condition is maintained using superheated steam. (p. 1 right column 73-77) Etherifying agents can include reactive halogen or epoxy groups. (p. 2 left column lines 1-5) The catalyst can be added before the addition of the etherifying agent and the gas that produces the fluidized condition. (p. 2 left column lines 35-42) The catalyst can include bases such as alkali metal hydroxides. (p. 2 left column lines 46-47) The temperature of the reaction preferably varies between room temperature and 200C. (p. 2 left column lines 58-60) For these reasons Scholten anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten. (Foreign patent publication GB815358, reference included with PTO-1449)
	The disclosure of Scholten is discussed above.  Scholten does not specifically disclose the ratio between the carbohydrate and the alkaline agent recited in claim 5.  However, Scholten does disclose examples (example 1 on p. 3, example 5 on p. 4) wherein starch is treated with alkali and then treated with an etherifying agent according to the disclosed method.  Example 1 discloses a reaction containing 1000 parts by weight starch and 84 parts by weight of a solution containing 700 parts by weight of KOH.  Calculating the molar amounts of saccharide units and hydroxide molecules, this comes to about 6.17 mol angydroglucose subunits of starch to 1.034 mol hydroxide ions, for a ratio of about 0.168, which falls within the range recited in claim 5.  Example 5 discloses a reaction wherein corn starch containing 0.4% by weight of sodium hydroxide is reacted with epichlorohydrin.  This starting material has a ratio of about 0.016, also falling within the range of claim 5.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to practice a method as described by Scholten having amounts of base catalyst falling within the range of instant claim 5, because the examples disclosed by the reference suggest ratios falling within this range.
	With respect to claim 7, the range of room temperature to 200OC recited by Scholten substantially overlaps with the range of 50-300 recited in claim 7.  Therefore the range of claim 7 is seen to be obvious over the range described by Scholten et al.
prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Degussa et al. as applied to claims 1, 3, 4, and 7-9 above, and further in view of Laurijssen et al. (Reference included with PTO-892) 
	The disclosure of Degussa et al. is discussed above.  Degussa et al. further discloses that the cationic starches produced by this method are intended for use in the papermaking industry. (p. 1 liens 6-8) Furthermore superheated steam is used in the process because it is readily available in papermaking factories. (p. 2 lines 3-5) Degussa does not specifically disclose the relative humidity of the superheated steam.
	Laurijssen et al. discloses that superheated steam is used in the paper industry for drying paper. (p. 3739 left column fourth paragraph) Laurijssen et al. further discloses that relative humidity in drying processes is optimally about 40%. (p. 3746 left column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use superheated steam having a relative humidity of about 40% in the process described by Degussa.  One of ordinary skill in the art would have found it to be obvious to use the same superheated steam typically used in papermaking because Degussa specifically states that an advantage of the use of superheated steam in the invention is that superheated steam is readily available in papermaking factories, and Laurijssen et al. specifically discloses that this relative humidity is optimal for use in papermaking, and thus would be the relative humidity value of steam available in a papermaking factory where the reaction was carried out.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/4/2021